Citation Nr: 1724090	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-11 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to a compensable rating for scar, left thigh, residual laceration.

3.  Entitlement to a compensable rating for scar, above left eye, residual laceration.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from May 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

In December 2014, the Board remanded the present service connection claim to obtain VA and private treatment records and to schedule the Veteran for a VA examination.  Thereafter, in March 2016, the Board denied the claim for service connection for a respiratory condition.

The Veteran appealed the Board's March 2016 decision to the United States Court of Veterans Appeals (Court).  In a February 2017 Order, the Court vacated the March 2016 decision and remanded the matter to the Board for development consistent with the parties' February 2017 Joint Motion for Remand (Joint Motion), which asserted that the Board did not consider a May 2014 private medical opinion that provided a positive nexus between the Veteran's military service and his frequent sinusitis and bronchitis.  This matter has now returned before the Board for adjudication consistent with the terms of the Joint Motion.

Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted after submitting his November 2013 substantive appeal (VA Form 9) is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2015).

The issues of the Veteran's entitlement to compensable ratings for his service-connected scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A currently diagnosed respiratory condition has not been shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2011 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the Veteran and what part VA will attempt to obtain.  
The VA also assisted with the development of the Veteran's claim including associating his service, VA, and non-VA treatment records with the claims file.  The Board notes the mention of doctor's notes in the March 2015 examination report.  It is unclear whether that was a VA doctor or a private doctor.  Notably, despite several letters sent to the Veteran, he did not provide proper authorization for VA to assist him in obtaining private treatment records and has not provided them himself.  Upon review of the file, the Board finds that the absence of such records is likely harmless as the VA examiner provided information as to what the treatment was for and also what the treatment records did not show. Notably, the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

VA also provided a medical examination and obtained medical opinions in November 2011, January 2012, May 2014, and March 2015.  38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159 (2016).  The Board finds that the examinations and opinion taken together are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Merits of the Claim

The Veteran contends that his current respiratory condition is related to treatment for smoke inhalation due to rescuing individuals from a fire during service.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain chronic diseases, including active tuberculosis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service; and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran's service treatment records (STRs) contain evidence of hospitalization between January 16, 1960, and January 18, 1960, for smoke inhalation.   A January 16, 1960, record indicated production of cough, burning discomfort of the throat and a diagnosis of asphyxiation.  Notably, physical examination revealed no abnormalities other than the precipitation of severe coughing by deep breathing, his chest X-ray was normal on his second day in the hospital, and he became asymptomatic soon after his admission.  The STRs also include a Letter of Commendation dated March 11, 1960, regarding the Veteran's involvement in the fire.  Additionally, a March 1960 separation examination report indicates that the Veteran's sinuses, mouth and throat, and lungs and chest were normal upon his separation from service.

In November 2011, the Veteran underwent a VA examination in connection with his claim.  It was noted in the report that the claims file was not available for review.   The Veteran related his involvement in firefighting and that he was hospitalized during service.  The examiner reviewed the Veteran's pulmonary function test (PFT) results and noted a moderate perfusion abnormality; no diagnosis of a particular respiratory disability was rendered and his lungs were clear to percussion and auscultation upon physical examination.  

In a January 2012 addendum report, the examiner diagnosed moderate diffusion impairment.  The PFT results identified that the high forced expiratory flow/forced inspiratory flow was effort related.  Based on this, the examiner opined that the Veteran's moderate diffusion impairment was less likely than not related to his relatively brief exposure to smoke over 50 years ago because there was "no documentation to indicate that [his] current lung condition is a continuation of any lung condition that occurred over 50 years ago."  The examiner also indicated that the fact that the Veteran had never been treated for or complained of a lung condition prior to October 2010 supported the conclusion that the current moderate diffusion impairment was less likely than not related to smoke inhalation in service.

In May 2014, the RO sought an addendum opinion given that a VA examiner had yet to review the Veteran's claim file.  Upon review of the claims file, the examiner recognized the notations in the STRs that the Veteran had been overcome by smoke while assisting in firefighting in Japan and conceded that the Veteran suffered smoke inhalation with the production of cough and burning discomfort of the throat.  Notably, the examiner also reported that there were no abnormalities noted from the acute episode of mild smoke inhalation.  The examiner confirmed his original opinion that the extent of the smoke inhalation in service was "quite minor" and that this minor degree of smoke inhalation was, in his medical opinion, less likely than not the cause of any long term respiratory damage.

In December 2014, the Board reviewed the claim and determined a new examination was warranted to clarify the diagnosis of a respiratory condition, as well as obtain an additional etiology opinion based on additional records that evidence indicated remained outstanding.

In March 2015, the Veteran was diagnosed with chronic bronchitis.  The Veteran indicated he did not have stamina or energy because of his breathing since his time in the military.  It was noted his doctor has documented several bouts of bronchitis over the years.  The examiner indicated that there was no evidence of obstruction or restriction to explain the Veteran's symptoms and that the Veteran was not receiving treatment.  His spirometer test was normal indicating no evidence of chronic lung disease.  As to whether bronchitis could be related to smoke inhalation during service, the examiner opined that it was less likely than not based on the records and the Veteran's PTF results.

In a letter dated in April 2014, private physician Dr. P.G. reported that the Veteran has been under his care for many years, he has been treated for chronic cough, and a pulmonary specialist came to the conclusion that the Veteran has chronic bronchitis/asbestosis.  Dr. P.G. documented the Veteran's report that he was exposed to a fire in active service during which he was exposed to fumes and smoke.  Based on the Veteran's report of his history, Dr. P.G. reported that he feels within a degree of medical certainty that the Veteran's chronic, ongoing lung condition is solely due to his reported in-service episode.

Shortly thereafter, in May 2014, Dr. P.G. reported that the Veteran has been a patient of his for years and has been evaluated for headache, back pain, and frequent sinus and chest infections.  He relayed the Veteran's report that he was in a fire in a building during service, he became unconscious due to inhaled smoke at that time, and he was treated in a military hospital for smoke inhalation "for some time."  Based on the foregoing, Dr. P.G. opined that the Veteran's frequent sinusitis and bronchitis, among other conditions, "are within a degree of medical certainty due to the traumatic incidents he sustained while serving this country."

Notably, Dr. P.G. did not indicate whether he reviewed the Veteran's relevant STRs or post-service treatment records in forming his opinions regarding whether the Veteran's in-service smoke inhalation caused his current respiratory problems.  Additionally, Dr. P.G., unlike the VA examiners who have offered opinions based on their review of the record and the Veteran's lay reports, did not address in-service findings that the Veteran was normal upon his discharge from the hospital following the smoke inhalation event and upon his separation from service, but seems to rely solely on the Veteran's reports of his in-service condition.  Here, the Board notes that "[a]n opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, "[t]he Secretary's regulations provide that it is "'essential, both in the examination and the evaluation of disability, that each disability be viewed in relation to its history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Thus, the Board finds that the VA examiners' opinions, in combination, are more probative than Dr. P.G.'s opinions because the opinions offered by the VA examiners took into account more of the Veteran's relevant medical history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (indicating that "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, 22 Vet. App. at 300 (indicating that "it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection. . . .  [T]he Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.").

Overall, the evidence is against the claim that the Veteran has a current respiratory condition that is due to smoke exposure during service, the evidence does not show that the Veteran was exposed to asbestos during service, and it does not appear that further development of the claim would likely provide the necessary link needed to grant service connection.

In so finding, the Board acknowledges the Veteran's May 2017 assertion that VA examiners have inappropriately weighed the absence of contemporaneous medical evidence against his lay statements regarding post-service respiratory symptoms, but notes that Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), indicates that it may be improper for the Board to determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Further, the record indicates that the VA examiners did consider the Veteran's lay statements regarding his post-service respiratory symptoms.  Additionally, although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In this case, the Veteran is not competent to render an opinion about the etiology of his respiratory symptomatology because that requires medical study and experience with the nature of the disease.  Jones v. West, 12 Vet. App. 383, 385-86 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board finds that the criteria necessary to establish entitlement to service connection have not been met, as the evidence does not show that the Veteran currently has a respiratory condition that began in service, was caused by an episode of smoke inhalation while fighting an in-service fire, or is otherwise related to his period of service.  Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a respiratory condition is denied.


REMAND

In September 2015, the Veteran filed a claim for compensable ratings for his service-connected scars.  The RO denied these claims in December 2015 and the Veteran filed a timely notice of disagreement (NOD) in June 2016, but a Statement of the Case (SOC) has not been issued with regard to these matters.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2015).   Thus, remand for issuance of an SOC on these issues is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case regarding the issue of the Veteran's entitlement to compensable ratings for his service-connected scars and advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return this issue to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


